DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,155,995 to Lin (Lin).
Regarding claim 1, Lin teaches an apparatus (multifunctional eye mask, see title and specification at Col. 2, line21-Col.3, line 45) for treating meibomian glands having a meibomian gland channel and a meibomian gland orifice at a top of the meibomian gland channel (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), comprising a heat source (20) configured to apply regulated heat to an eyelid containing at least one meibomian gland to reach a temperature adequate to melt at least one obstruction within the at least one meibomian gland and place the at least one obstruction in a melted state, a controller (30) configured to maintain the regulated heat (Col. 3, lines 12-33) for a time period adequate to melt the at least one obstruction and place the at least one obstruction in the melted state, and a pressure applicator (23) configured to be placed into direct contact with the eyelid and apply a pressure over at least a portion of the eyelid to express the at least one obstruction from the at least one meibomian gland.
Regarding the recitation of the intended use of the claimed invention, it must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here Lin teaches that the controller (30) is provided with a circuit device therein and a plurality of controlling switches and adjusting knobs on the surface thereof to facilitate pneumatic massage, vibration massage and to control the strength of all the massage action, and the temperature of the heating element.
Regarding claim 2, the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here Lin teaches that the controller (30) is provided with a circuit device therein and a plurality of controlling switches and adjusting knobs on the surface thereof to facilitate pneumatic massage, vibration massage and to control the strength of all the massage action, and the temperature of the heating element.
Regarding claim 3, the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here Lin teaches that the controller (30) is provided with a circuit device therein and a plurality of controlling switches and adjusting knobs on the surface thereof to facilitate pneumatic massage, vibration massage and to control the strength of all the massage action, and the temperature of the heating element (Col. 3, lines 12-20).
Regarding claim 4, Lin teaches the apparatus of claim 1 as well as wherein the pressure applicator is at least partially heated (23 will be partially heated as it is in close proximity to the heating element 24 and 17).
Regarding claims 5-7, the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here Lin teaches that the controller (30) is provided with a circuit device therein and a plurality of controlling switches and adjusting knobs on the surface thereof to facilitate pneumatic massage, vibration massage and to control the strength of all the massage action, and the temperature of the heating element (Col. 3, lines 12-20).  Lin additionally teaches that heating element is provided within a safety temperature range to be comfortable and safe (Col. 3, lines 30-33).  
Regarding claim 8, the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here Lin teaches that the controller (30) is provided with a circuit device therein and a plurality of controlling switches and adjusting knobs on the surface thereof to facilitate pneumatic massage, vibration massage and to control the strength of all the massage action, and the temperature of the heating element (Col. 3, lines 12-20).
Regarding claim 9, the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here Lin teaches that the controller (30) is provided with a circuit device therein and a plurality of controlling switches and adjusting knobs on the surface thereof to facilitate pneumatic massage, vibration massage and to control the strength of all the massage action, and the temperature of the heating element (Col. 3, lines 12-20).
Regarding claim 10, the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here Lin teaches that the controller (30) is provided with a circuit device therein and a plurality of controlling switches and adjusting knobs on the surface thereof to facilitate pneumatic massage, vibration massage and to control the strength of all the massage action, and the temperature of the heating element (Col. 3, lines 12-20).
Regarding claim 11, the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here Lin teaches that the controller (30) is provided with a circuit device therein and a plurality of controlling switches and adjusting knobs on the surface thereof to facilitate pneumatic massage, vibration massage and to control the strength of all the massage action, and the temperature of the heating element (Col. 3, lines 12-20).
Regarding claims 12, Lin teaches the apparatus of claim 1 as well as wherein the pressure applicator is further configured to apply mechanical energy stimulation to the eyelid (i.e. the inflation of sac 23 which compresses the eyelid).
Regarding claim 13, Lin teaches the apparatus of claim 1 as well as wherein the pressure applicator is further configured to squeeze the eyelid and apply a constant compressive force to the eyelid (i.e. the inflation of sac 23 which provides compression of the eyelid).
Regarding claim 14, Lin teaches the apparatus of claim 1 as well as wherein the pressure applicator is configured to apply vibratory stimulation to the eyelid (Col. 3, lines 34-49).
Regarding claim 15, Lin teaches the apparatus of claim 1 as well as wherein the pressure applicator is further configured to apply a pulsating compressive force to the eyelid (i.e. the device of Lin teaches intermittent massage).
Regarding claim 16, the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here Lin teaches that the controller (30) is provided with a circuit device therein and a plurality of controlling switches and adjusting knobs on the surface thereof to facilitate pneumatic massage, vibration massage and to control the strength of all the massage action, and the temperature of the heating element (Col. 3, lines 12-20).
Regarding claim 17, the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here Lin teaches that the controller (30) is provided with a circuit device therein and a plurality of controlling switches and adjusting knobs on the surface thereof to facilitate pneumatic massage, vibration massage and to control the strength of all the massage action, and the temperature of the heating element (Col. 3, lines 12-20).
Regarding claim 18-21, Lin teaches the apparatus of claim 1 as well as wherein the heat source comprises a heating element (24), a thermal heat sink (22) to transfer heat from the heating element to the eyelid, an insulator (26) coupled to the heating element (Col. 2, lines 65-66), and a back plate (21) that couples to the insulator (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin.
Regarding claim 22, Lin teaches the apparatus of claim 1, but not specifically wherein the heat source is configured to apply light energy to the eyelid containing the at least one meibomian gland to reach the temperature adequate to melt the at least one obstruction within the at least one meibomian gland and place the at least one obstruction in a melted state.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized light energy to heat since it has been held to be within the general skill of a worker in the art to select a known heat source on the basis of its suitability for the intended use as a matter of obvious design choice.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,216,028. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims (1-21) of the instant application are merely broader than the claims of the patent and would be encompassed by the claims of the patent.
Regarding claim 22, the patent teaches all the limitations of claim 1, but not specifically wherein the heat source is configured to apply light energy to the eyelid containing the at least one meibomian gland to reach the temperature adequate to melt the at least one obstruction within the at least one meibomian gland and place the at least one obstruction in a melted state.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized light energy to heat since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claims 1, 2, 5-7, 12, 13, 17 and 18  are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1, 22 and 24 of U.S. Patent No. 8,128,673. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than the claims of the patent and would be encompassed by the claims of the patent.
Claims 1, 2, 5-7, 12, 13, 17 and 18  are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1, 22 and 24 of U.S. Patent No. 8,128,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than the claims of the patent and would be encompassed by the claims of the patent.
Claims 1, 2, 5-7, 12, 13, 17 and 18  are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1, 22 and 23 of U.S. Patent No. 8,137,390. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than the claims of the patent and would be encompassed by the claims of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794